Citation Nr: 1632099	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder to include residuals of ocular histoplasmosis with retinitis.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for a skin disability, claimed as foot fungus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to July 2003.  He also served in the National Guard.  

These matters come to the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran requested a video conference hearing in October 2011, however, he subsequently failed to appear at the scheduled June 2016 Board hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

The issues of entitlement to service connection for a bilateral knee disability and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, ocular histoplasmosis with retinitis began during active service and the residuals of ocular histoplasmosis with retinitis are etiologically related to his active service.  

2.  The Veteran does not have a current chronic skin disability, including foot fungus, which had onset during active service or which is otherwise etiologically related to active service.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, residuals of ocular histoplasmosis with retinitis were incurred inservice.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  A chronic skin disability, to include a foot fungus, was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran received proper notice regarding his service connection claims on appeal in January 2009.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.  

VA obtained relevant examinations and/or opinions in January 2010.  The examinations and opinions are adequate to adjudicate the claims adjudicated herein as they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history.  Moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional pertinent evidence regarding the claims adjudicated herein.  Hence, no further notice or assistance is required and appellate review with respect to those issues may proceed without prejudice to the Veteran.  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Active military, naval, or air service also includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Likewise, active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Active duty for training includes Federalized full-time duty performed by members of the National Guard of any State or the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from an injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 1110.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2016); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.A.  Service Connection - Residuals, Ocular Histoplasmosis with Retinitis  

The Veteran claims entitlement to service connection for an eye disorder to include residuals of ocular histoplasmosis with retinitis.  

Service treatment records from the Veteran's period of active duty from August 2002 to July 2003 document complaints of blurred vision in January 2003.  In March 2003, he complained of allergy symptoms and was assessed with allergic conjunctivitis.  That same month, he was again seen for eye complaints and assessed with choroidal neovascular membranes (CNVM) secondary to ocular histoplasmosis.  In April 2003, he was prescribed daily Lotemax eye drops.  

Private treatment records from February and December 2004 document his eye conditions as bilateral nuclear cataracts, neovascular retina, histoplasmosis, retinal edema, and glaucoma, for which he was treated at various times with therapeutic laser and retinal injections.  In April 2005, a private physician noted that the Veteran had a neovascular complex that extended to retinal pigment epithelium atrophy, and steroid-induced open-angle glaucoma in his left eye that left him legally blind.  Beginning in November 2006, he was assessed with presumed ocular histoplasmosis syndrome bilaterally.  

Within a July 2009 buddy statement, a fellow service member reported that from August 2002 to June 2003, when he was assigned as a senior medic at Fort McClellan, the Veteran complained numerous times about medical issues with his eyes, including blurry vision.  He stated that in his professional medical opinion, the Veteran's current eye problems were a continuation of issues during his deployment, and he suggested that a full line of duty determination be entered into the Veteran's record.  

In November 2009, the Veteran reported that during deployment from August 2003 to June 2003, while assigned as a guard for a chemical weapons site, he started having issues with his vision and was treated on various occasions, for which he requested a line of duty determination.  

Upon VA examination in January 2010, the VA examiner noted the Veteran's history of eye treatments, including therapeutic laser and retinal injections since 2004.  Following a physical examination, the VA examiner diagnosed bilateral histoplasmosis retinitis which had left the Veteran legally blind in his left and moderately impaired in his right eye.  The examiner concluded that the Veteran's loss of vision in his left eye was due to active service and histoplasmosis, his loss of lens of the eye was due to military service and cataracts, and that his histoplasmosis retinitis was at least as likely as not caused by or a result of military service.  

The RO previously denied the Veteran's eye claim finding that ocular histoplasmosis with retinitis existed prior to active service, that the disorder was not aggravated by active service, and that his eye disease progressed following active service.  Significantly, however, service treatment records contemporaneous to the Veteran's period of active service beginning in August 2002 do not document that an eye disability was noted upon entry.  Hence, the Veteran is entitled to the presumption of soundness regarding his period of active service from August 2002 to July 2003.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 246.  Clear and unmistakable evidence is required to rebut that presumption, and the Board finds such evidence to be lacking in this case.  As such, the Board has approached the Veteran's claim as a typical service connection claim, rather than as a claim for in-service aggravation of a preexisting disability which was noted upon entrance to active service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  

Accordingly, following a review of the relevant evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence shows that he first complained of eye symptoms during active service, that his eye complaints have continued to worsen since that time, and that the medical evidence of record, including a buddy statement from a senior medic and a positive nexus opinion from the January 2010 VA examiner, shows that his current eye disability, diagnosed as bilateral ocular histoplasmosis with retinitis, is at least as likely as not related to his active service.  As such, service connection for bilateral ocular histoplasmosis with retinitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

II.B.  Service Connection - Skin/Foot Fungus  

The Veteran also claims entitlement to service connection for a skin disability, specifically claimed as foot fungus.  

Service treatment records from the Veteran's period of active service from August 2002 to July 2003 contain a single entry in March 2003 which documents his complaint of left foot great toe fungus with onset six months prior; the noted impression was foot fungus and dermatitis.  

Thereafter, a June 2005 report of medical history documents the Veteran's report of skin diseases.  However, within an October 2005 post-deployment health assessment, the Veteran denied any skin diseases.  

Post-service private treatment records from July 2006 document the Veteran's complaint of foot sores for the past day, which was assessed as a bilateral skin rash on his toes.  

The Veteran was afforded a VA skin examination in January 2010.  At that time, he reported that during military service the skin on his feet was dry, rough, and cracked, which required treatment with cream.  He also reported private treatment three years previously for an infection of his feet.  He noted ongoing cracking of skin on his feet, treated with topical Lotrimin as needed.  Following a physical examination, the VA examiner diagnosed normal skin and stated that documentation to support a claim of a current chronic skin disorder with a medical connection to his active military service was not provided at the examination.  

Following a review of relevant evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a skin disability, claimed as foot fungus.  

Significantly, there is no probative evidence which relates a current skin disability to the Veteran's active service.  The Veteran's statements regarding observable symptoms, such a dry, rough, or cracked feet, are probative, see Layno, 6 Vet. App. at 470; however, to the extent that his statements assert an etiological nexus relationship between post-service foot rash or dry, cracked feet and his in-service complaints of foot fungus and dermatitis, they are afforded less probative value, as the claimant is not shown to possess medical training or expertise in the field of dermatology.  

The evidence reveals no probative evidence relating the Veteran's in-service skin complaints to his documented post-service foot rash in July 2006 or his lay reports of ongoing cracked skin on his feet.  Additionally, it does not appear that such complaints were continuous from active service, as the Veteran denied any skin diseases within an intervening October 2005 post-deployment health assessment.  There is also no probative evidence of medical treatment for a diagnosed skin disability, foot fungus, or dermatitis during the pendency of the claim since December 2008.  

It is further significant that following a VA skin diseases examination in January 2010, a VA examiner diagnosed the Veteran with normal skin and concluded that there was no documentation to support a claim of a current chronic skin disorder with a medical connection to the claimant's active service.  Brammer, 3 Vet. App. at 225; see also McLain, 21 Vet. App. at 321.  

In sum, the preponderance of the probative evidence of record weighs against the Veteran's claim of entitlement to service connection for a skin disability, claimed as foot fungus.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of ocular histoplasmosis with retinitis is granted.  

Entitlement to service connection for a skin disability, claimed as foot fungus, is denied.  


REMAND

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr.  

In January 2010, the Veteran was afforded a VA joints examination to determine the etiology of his claimed bilateral knee disability.  At that time, he reported bilateral knee pain following a training exercise in 2002 when he had to crawl on his knees.  Following the examination, the VA examiner diagnosed a mild chronic knee strain bilaterally.  The examiner stated that documentation was not provided to support a medical connection between the Veteran's current knee symptoms and his active military service.  Rather, the examiner concluded that the claimant's bilateral knee strain was more likely than not related to the effects of aging.  

Notably, however, the January 2010 VA examiner failed to consider relevant private treatment records which suggest that the Veteran experienced knee pain during active service in September 2002 which has continued since that time and developed into a chronic knee problem.  

Specifically, private treatment records from October 1997 document the Veteran's complaint of right knee pain for six to seven months, which was assessed as intermittent patellar tendonitis.  Additional private treatment records from September 2002 document that the Veteran complained of left knee pain after having been recently activated in the National Guard.  He reported that he felt a slight pop in his knee that month during physical training and had increased pain and swelling since that time.  The physician diagnosed left knee strain with tendonitis, and recommended that the Veteran avoid running for two to three weeks.  Private treatment records from February 2003 to April 2003 likewise document ongoing complaints of knee pain due to tendonitis, noted to be a chronic knee problem.  Similarly, a chronic knee problem is noted within private treatment records in June 2006.  

Given the above, the January 2010 VA examination is inadequate to adjudicate the Veteran's claim of entitlement to service connection for a bilateral knee disability, and an adequate VA addendum opinion must be obtained upon remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.  

Additionally, the RO previously denied the Veteran's claim because his bilateral knee disability existed prior to active service and was not aggravated by active service.  Significantly, however, as discussed above, while service treatment records prior to active service beginning in August 2002 document an October 1997 complaint of right knee pain, there was no bilateral knee disability noted upon entry in August 2002.  As such the Veteran is entitled to the presumption of soundness regarding his period of active service from August 2002 to July 2003.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 246.  Hence, on remand the Veteran's knee claim must be adjudicated as a typical service connection claim, rather than as a claim for in-service aggravation of a preexisting disability which was noted upon entrance to active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  


II.  Service Connection - Sinusitis  

In January 2010, the Veteran was afforded a VA examination to determine the etiology of his claimed sinusitis.  At that time, he stated that he developed hay fever during active service due to mold exposure in the barracks, although he could not recall being treated for sinus problems during active service.  He denied related treatment over the past year, surgery, or medications.  Following the examination, the VA examiner diagnosed allergic rhinitis, with no evidence of sinusitis.  The examiner stated that documentation was not provided to support a medical connection between the Veteran's current allergic rhinitis and his active service; rather, he concluded that the claimant's current allergic rhinitis was more likely than not related to his current environmental exposures as an automotive mechanic.  

Notably, however, the January 2010 VA examiner failed to consider relevant service treatment records and private treatment records which document that the Veteran complained of sinusitis symptoms during active duty for training in January 1994 and again during active service in January 2003.  

Specifically, service treatment records from January 1994 document a normal clinical evaluation; however, at that same time, the Veteran reported sinusitis on a report of medical history.  Private treatment records from January 2003 document the Veteran's complaint of sinus pressure and drainage, which was assessed as a viral syndrome.  In March 2003, he again complained of sinus congestion and was assessed with sinusitis.  

Given the above, the January 2010 VA examination is inadequate to adjudicate the claim of entitlement to service connection for sinusitis, and an adequate VA addendum opinion must be obtained upon remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.  

Additionally, the RO previously denied the Veteran's claim because his sinusitis existed prior to active service and was not aggravated by active service.  As discussed above, while service treatment records prior to the Veteran's period of active service beginning in August 2002 document a January 1994 complaint of sinusitis, a concurrent clinical evaluation was normal.  Further, sinusitis was not noted upon entry in August 2002; therefore, the Veteran is entitled to the presumption of soundness regarding his period of active service from August 2002 to July 2003.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 246.  As such, upon remand, the Veteran's sinusitis claim should be adjudicated as a typical service connection claim, rather than as a claim for in-service aggravation of a preexisting disability which was noted upon entrance to active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the January 2010 VA examiner, or an equally qualified examiner, for addendum opinions addressing the etiology of any diagnosed knee disability and sinusitis.  The entire claims file, including all VBMS and Virtual VA records, as well as a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records.   All appropriate tests and studies should be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings with complete supporting rationales should be reported in detail.  

The examiner should provide an opinion as to the following:  

i) Is it as least as likely as not (a 50 percent probability or greater) that any diagnosed knee disability is etiologically related to active service?  

In rendering the above opinion, the examiner is advised that the Veteran's knees are presumed sound prior to his period of active service from August 2002 to July 2003.  Additionally, the examiner must consider and reconcile all relevant evidence of record, including private treatment records from October 1997 which document intermittent patellar tendonitis, private treatment records from September 2002 which document a left knee strain with tendonitis, and private treatment records from February 2003 onward documenting ongoing complaints of knee pain due to tendonitis, noted to be a chronic knee problem.  

ii) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's claimed sinusitis is etiologically related to active service?  

In rendering the above opinion, the examiner is advised that the Veteran is presumed sound prior to his period of active service from August 2002 to July 2003.  The examiner must properly consider and reconcile all relevant evidence of record, including service treatment records from January 1994 which document the Veteran's report of sinusitis, private treatment records from January 2003 which document his complaint of sinus pressure and drainage, and private treatment records from March 2003 which document the appellant's complaint of sinus congestion and assessment of sinusitis.  

2.  Following the above development, review the resulting opinions to ensure their adequacy and compliance with the above directive.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Readjudicate the Veteran's claims on appeal with consideration of all evidence associated with the claims file as a result of the above development.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


